DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-9 and 16, and 12, 10-11, 13 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2021.
Invention I, claims 1-6, 14-15, 17 and 19-20, has been elected without traverse and for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2021, 2/4/2022, 4/1/2020 and 2/10/2022 was filed and considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “A computer program product comprising software code portion” does not fall into any statutory category. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 14-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Azernikov et al (US 2018/0028294) in view of Szegedy et al (“Going deeper with convolutions”).
Claim 1:
Azernikvo et al teaches the following subject matter:
A computer-implemented method for processing 3D data representing a dento-maxillofacial structure comprising:
a computer receiving 3D data data including a voxel representation of the dento-maxillofacial structure, the dento-maxillofacial structure comprising a dentition, a voxel at least being associated with a radiation intensity value, the voxels of the voxel representation defining an image volume (0006 teaches the use of deep neural network to process scanned 3D model (voxel/volume) of a patient’s dentition/teeth (dento-maxillofacial structure); 0096 further detail the use of deep neural network with multiple layers to processing scan data (dental models) or preprocessed scan data (such as the depth maps or spherical distance maps). Figure 1 part 109 have a scanner, where scanning is the use of wavelength/light is radiation.)
the computer providing the voxel representation to the input of a first 3D deep neural network, the 3D deep neural network being trained to classify voxels of the voxel representation into one or more tooth classes (Abstract “probability vector… multiple categories”; 0007: “identifying, using the trained deep neural network, one or more dental features in the patient's scan data based on one or more output probability values of the deep neural network… probability vector… identified dental feature can be the location of a prepared tooth”; 0008, 0012; 0013: “The category of dentition or dental feature can include a lower jaw, an upper jaw, a prepared jaw, an opposing jaw, a set of tooth numbers”; 0020, 0097; Fig. 1: 125: 0106; Fig. 11); 
the computer receiving classified voxels of the voxel representation of the dento-maxillofacial structure from the output of the first 3D deep neural network (Abstract “probability vector… multiple categories”; 0007: “identifying, using the trained deep neural network, one or more dental features in the patient's scan data based on one or more output probability values of the deep neural network… probability vector… identified dental feature can be the location of a prepared tooth”; 0008, 0012; 0013: “The category of dentition or dental feature can include a lower jaw, an upper jaw, a prepared jaw, an opposing jaw, a set of tooth numbers”; 0020, 0097; Fig. 1 part 125: 0106; Figs. 11, 18).
Azernikvo teaches all the subject matter, but not the following which is taught by Szegedy et al:
the first deep neural network comprising a plurality of first 3D convolutional layers defining a first convolution path and a plurality of second 3D convolutional layers defining a second convolutional path parallel to the first convolutional path (figure 3 teaches DepthConcat which are tensors that deals with 3D (3D data). Page 2 part “2 Related” teaches convolutional neural network (CNN) have typical stacked convolutional layers address the plurality of layers for any CNN such as the first and second convolution path. Figure 3 of page 7 teaches the parallel of first and second convolution layers (i.e. path of 3x3 in parallel with 5x5)), the first (figure 3 teaches starting from the input to the second maxpool show a split to the parallel convolutional paths that feeds the first block and second block), the first and second block of voxels having the same or substantially the same center point (page 4 “4 Architectural Details” address same center point issue by using certain filter size in order to avoid patch-alignment issues) in the image volume and the second block of voxels representing a volume in real-world dimensions that is larger than the volume in real-world dimensions of the first block of voxels (figure 3 teaches convolution path for data such as 3x3 and 5x5, show that  one volume is bigger than the other, where these data represent patient’s scanned dental teeth which is real-world data), the second convolutional path determining contextual information for voxels of the first block of voxels (Table 5 teaches teach where one model is regarding Contextual which can be apply to any convolutional path); 
the output of the first and second convolutional path being connected to at least one fully connected layer for classifying voxels of the first block of voxels into one or more tooth classes (figure 3 teaches output of parallel convolution paths connected together to more connected layers, where the final output ends such as Softmax which is view as classifier for tooth classification).
Azernikvo et al and Szegedy et al are both in the field of image analysis, especially the use of convolutional neural network for classification of scanned image dataset such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Azernikvo et al system using Szegedy et al teaching by including parallel convolutional paths 

Claim 2:
Szegedy et al teaches:
The method according to claim 1, wherein the volume of the second block of voxels is larger than the volume of the first block of voxels, the second block of voxels representing a down-sampled version of the first block of voxels (figure 3 teaches where convolutional path with 3x3 and 5x5, where the application of filter will output a down-sample version of the voxels).

Claim 6:
Szegedy et al teaches:
The method according to claim 1 comprising: the computer post-processing the voxels classified by the first 3D deep neural network on the basis of a third trained neural network (figure 3 show first neural network output to other neural network (third neural network)), the third deep neural network being trained to receive voxels that are classified by the first trained neural network at its input and to correct voxels that are incorrectly classified by the first deep neural network (figure 3 show the feeding output of one neural network (first) into another neural network (third). Page 8 “7 ILSVRC 2014 Classification Challenge Setup and Results” teach correctly classification further with ground truth).

Claim 14:
Szegedy et al teaches:
A computer program product comprising software code portions configured for, when run in the memory of a computer, executing the method according to claim 1 (0050-0051 teaches use of computer-readable storage medium. Paragraph 0084 teaches computing device with computer program).

Claim 15:
Szegedy et al teaches:
The method according to claim 6 wherein the third neural network being trained based on voxels that are classified during the training of the first deep neural network as input (Szeged et al: figure 3 show first neural network output to other neural network (third neural network); figure 3 show the feeding output of one neural network (first) into another neural network (third). Page 8 “7 ILSVRC 2014 Classification Challenge Setup and Results” teach correctly classification further with ground truth) and based on the one or more 3D data sets of parts of the dento-maxillofacial structures of the 3D image data of the training set as a target (Azernikvo et al: above address the 3D data set of dento-maxillofacial structure).

Claim 17:
Azernikvo et al teaches:
The computer implemented method of claim 1 wherein the one or more tooth classes comprises at least 32 tooth classes of a dentition (0097 teaches categories with classification using 32 teeth in regarding to lower jaw and upper jaw).

Claim 19:
Szegedy et al teaches:
The method according to claim 2, wherein the second block of voxels representing the down-sampled version of the first block of voxels comprises a down-sampling factor selected between 20 and 2, more (figure 3 teaches the use of filter such as 3x3 and 5x5, where the these are view as down-sampling that are between 20 and 2, and also between the prefer 10 and 3).

Claim 20: 
Szegedy et al teaches:
The method according to claim 19, wherein down-sampling factor is selected between 10 and 3 (figure 3 teaches the use of filter such as 3x3 and 5x5, where the these are view as down-sampling that are between 20 and 2, and also between the prefer 10 and 3).

Allowable Subject Matter
Claim 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For claim 3, the allowable feature is “of a dentition, each tooth class being associated with a candidate tooth class label, the second trained 3D neural network generating for each of the candidate tooth class labels an activation value, an activation value associated with a candidate tooth class label defining a likelihood that a voxel representation of a single tooth represents a tooth class as indicated by the candidate tooth class label.”
	For claim 4, the allowable feature is “determining a taxonomy of the dentition including: defining candidate dentition states, each candidate state being formed by assigning a candidate tooth class label to each of a plurality of voxel representations of single tooth based on the activation values; and, evaluating the candidate dentition states on a basis of one or more conditions, at least one of the 
	For claim 5, the allowable feature is “the 3D positional feature information defining
for each voxel in the voxel representation about the position of the voxel relative to the position
of a dental reference object in the image volume, and; the computer adding the 3D positional feature information to the 3D data before providing the 3D data to the input of the first deep neural network, the added 3D positional feature information providing an additional data channel to the 3D data.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mikia et al (“Classification of teeth in cone-beam CT using deep convolutional neural network”) teaches ROIs extracted from the CT volumes was 6653, 6766. 7928, 5794, 3346, 2115, and 2657, respectively, for each of the abovementioned 7 tooth types. For the test cases, all ROIs were used for evaluation. The number of test ROIs for the 7 tooth types in each of the 3 samplings is listed in Table 1. For training the DCNN, the number of samples was balanced to the minimum number of ROIs in the 7 tooth types by random sampling. The number of the training ROIs in the 3 samplings was 11354, 12572, and 12985. Fig. 2 shows the extracted sample ROIs.
WU et al (“Model-based Teeth Reconstruction”) teaches automated 3D root shape prediction

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656